Citation Nr: 0943525	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability. 

2.  Entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from November 1997 to 
September 2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for a right 
wrist and left shoulder disabilities.

The Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in July 2008; a transcript of that 
hearing is of record.

In November 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in a 
February 2009 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence of record shows a right wrist disability was 
not incurred as a result of any established event, injury, or 
disease during active service.

3.  The evidence of record shows a left shoulder disability 
was not incurred as a result of any established event, 
injury, or disease during active service.




CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2008).

2.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
a right wrist disability and left shoulder disability were 
received in October 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2003.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in February 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
December 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, service personnel records, 
and post-service VA treatment records pertaining to his left 
shoulder and right wrist disabilities have been obtained and 
associated with his claims file.  The Veteran was provided 
with VA medical examinations in January 2004 and August 2005, 
and a VA medical opinion in December 2008 to assess the 
current nature and etiology of his claimed disabilities.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Wrist Disability

Factual Background 

The Veteran contends that he currently suffers from a right 
wrist disability as a result of his active military service, 
including an in-service injury.  

Service treatment records show treatment and consistant 
complaints of pain in the right wrist since June 2002.  The 
Veteran complained of right wrist pain over the previous year 
with a history of hyperextension injury when falling down 
stairs and again when carrying boxes before the examination.  
He stated he only noticed the pain when the wrist was 
hyperextended.  Upon examination the examiner found full 
range of motion, mild tenderness in the dorsal wrist and 
neurovascular intact.  The examiner assessed wrist pain and 
proscribed a splint for two weeks.  In a July 2002 x-ray 
report, the physician found no fracture or dislocation, and 
minimal, slightly dense transverse zone in the scaphoid. 

In a July 2002 follow up note, the Veteran continued to 
complain of right wrist pain on hyperextension. 

In an August 2002 service orthopedic note, the Veteran 
complained of dorsal right wrist pain only with maximum 
extension of the wrist.  The Veteran stated he had been doing 
quite well until hyper-extending his wrist coming down stairs 
status post a knee arthroscopy, and placing his hand against 
the wall to catch his balance.   He reported having pain for 
a couple of months that resolved, and a few months later, he 
noticed wrist pain again that had continuously gotten better, 
but still persisted with hyperextension such as doing push-
ups.  No other symptoms as far as pain in his wrist were 
noted and no numbness or dysesthesias was found.  Upon 
physical examination, the examiner found the radial, unlar, 
and median nerve distributions intact, full range of motion 
of all the digits in his hands with flexion and extension, 
and ulnar and radial deviations of his wrist were also 
intact.  Veteran was noted to have pain over the insertion of 
the extensor carpi longus insertion area with hyperextension, 
especially with pressure over his index metacarpal bone, and 
no tenderness to palpation except with forced pressure.  
Review of the x-ray report showed some mild carpal bossing 
there, and negative snuff box, Watsons, shunt, grind, and 
proximal row shuck.  

In June 2003, the Veteran again complained of intermittent 
dorsal wrist pain, especially with forced extension of his 
wrist.  Upon physical inspection, the examiner found 
symmetric and full range of motion of bilateral wrists, 
minimal tenderness over the dorsal scapholunate area, 
negative wrist extension, non-tender second extensor, no 
swelling or redness, and that his scaphoid shift, mid-carpal 
clunk test, Kleinmant, and right scaphoid shive were 
negative.  He was noted to have had stable and non-tender 
distal radial joint, full supination and pronation, and 
normal skin, circulation, and grip strength.  The x-ray 
report revealed the wrist within normal limits, and a bone 
scan report from a year prior showed minimal increased 
uptake, mostly in the distal radius.  The examiner assessed 
dorsal wrist pain syndrome. 

In a July 2003 service occupational therapy note, the Veteran 
complained of right dorsal wrist pain.  The examiner noted no 
edema, and affected range of motion.  Upon examination, the 
examiner assessed decreased functional use of the right wrist 
due to increased pain, decreased range of motion, and 
decreased strength.  

In an August 2003 service treatment record, the Veteran 
continued to complain of right dorsal wrist pain.  The 
Veteran complained that it was more "achy" at the dorsal 
ulnar aspect when he extended his wrist, and that he also 
felt the same achiness at the dorsal radial wrist as when 
previously examined.  Upon examination, the examiner found 
slight edema to right radial wrist.  The report noted that 
the sensory test was intact with light touch, and no 
complaints of numbness or tingling.  Functionally, the 
examiner also noted that the Veteran was unable to do push-
ups or heavy hand tasks at work such as pushing a tool box or 
carrying testers.  

The Veteran separated from active service in September 2003 
and filed a claim for a right wrist disability in October 
2003. 

The Veteran underwent a VA examination in January 2004.  At 
that time, the Veteran complained of right wrist fracture 
with residual chronic pain, and loss of range of motion.  The 
Veteran reported he had fallen and fractured his right wrist 
in 2001, but did not see a doctor until a year later, after 
reinjuring his right wrist and was then finally diagnosed 
with an old fracture.  He stated he was placed in a wrist 
brace, which did not help.  At the examination he complained 
of chronic daily pains with extending his wrist backwards.  
There was no swelling, and he stated that the pain was the 
same as it was in 2001.  Upon physical examination the 
examiner found no pain or swelling, and deep tendon reflexes 
1+ equal and bilaterally in the upper extremities.  The 
examiner diagnosed wrist fracture with no residuals. 

In a June 2005 VA progress note, the Veteran complained of 
wrist problems although he had normal x-rays.  Upon 
examination, the examiner found adequate wrist motion with no 
effusion. 

In an August 2005 VA joints examination report, the Veteran 
again complained of a right wrist injury in 2001 with 
continued pain intermittently while in service.  The Veteran 
claimed to have periodic pain in his wrist since discharge, 
and that the pain was present mostly when he extended his 
wrist against pressure.  He stated he did not use a brace, 
had no injections, no increased limitations with flare-ups or 
repetitive motion, no incoordination or excessive 
fatigability, had not worked, and was attempting to go to 
school.  The physician noted that the Veteran's x-ray report 
from April 2005 was normal.  The physician opined that since 
the Veteran's examination was normal, and he has negative x-
rays and examinations in service were essentially normal, it 
is less likely than not that any relationship to his current 
pain exist with his injuries while in the service.  The 
physician diagnosed sprain of the right wrist. 

In January and February 2006 VA orthopedic examination 
reports, the Veteran complained of right wrist pain which had 
bothered him since an injury in 2001.  Upon physical 
examination, the physician found no noticeable deformity in 
his right wrist, good flexion and extension, normal strength, 
intact anterior interosseous, and ulnar nerves, and no 
sensory deficit.  The Veteran reported some tenderness with 
wrist extension on the dorsal aspect of his wrist without 
instability.  The physician diagnosed right wrist pain with 
possible instability.  In the February 2006 report, the 
physician also noted a non-tender anatomical snuff box and 
normal right wrist pain examination. 

In a June 2006 VA orthopedic examination report, the Veteran 
complained of chronic right wrist pain which primarily 
manifested in dorsiflexion of the wrist and central dorsal 
wrist pain.  He noted he did not wear a brace nor had any 
injections.  Upon physical examination, the physician found 
tenderness over his wrist ulnarly to his extensor pollicis 
longus (EPL) at the level of the wrist joint, no snuffbox 
tenderness, no tenderness over his first dorsal compartment, 
although he did have a positive Finkelstein test.  The 
Veteran indicated that his pain was really only reproduced 
with dorsiflexion of the wrist with ulnar deviation.  The x-
ray report revealed no abnormalities, and a magnetic 
resonance imaging (MRI) report revealed some possible fluid 
around his second dorsal compartment tendons.  The physician 
diagnosed possible second dorsal compartment tendonitis. 

In a January 2007 VA orthopedic note, the Veteran complained 
of having pain that initially started with a forced 
dorsiflexion pressure injury several years prior.  He 
indicated that since then he continued to have pain in his 
right wrist over what he described as the second dorsal 
compartment with forced dorsiflexion such as some athletic 
activities including pushups.  The Veteran reported that he 
tried a brace which helped somewhat and takes occasional 
ibuprofen for pain.  Upon physical examination, the physician 
found no scars, deformity, obvious swelling, wasting of any 
musculature, and intact sensation with normal skin throughout 
the hand.  The physician noted that with forced dorsiflexion 
of his right hand against pressure, he appeared to have some 
tenderness over his second dorsal compartment and where the 
third EPL crosses the second, his extensor carpi radialis 
longus (ECRL) and extensor carpi radialis brevis (ECRB).  The 
physician also noted no instability, pain with ulnar 
deviation, no clunk, no grind, and good grip strength, and 
full range of motion of all joints.  The physician diagnosed 
tinius synovitis at the intersection between the second and 
third dorsal compartment. 

In a December 2008 VA opinion, the physician indicated he 
reviewed the claims file including the new VA treatment 
notes.  The physician noted that the Veteran had been treated 
for wrist pain in a VA clinic in 2007 and given a diagnosis 
of tendonitis.  The physician also noted a negative MRI, and 
that other than tenderness, examinations were negative.  The 
physician opined that with normal x-rays and physical 
findings, it is less likely than not that his wrist 
complaints are related to in service injury. 

Analysis

As noted above, service treatment records reveal complaints 
of right wrist pain, without any diagnosis of a right wrist 
disability during active service.  The appellant maintains 
that his wrist hurt in service, and service treatment records 
include continued complaints of pain.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  The Veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  However, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Objective medical 
findings of a right wrist disability are first shown in 2007, 
four years after separation from active service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

Based on the evidence of record, the appellant did not have a 
right wrist disability in service.  Even if right wrist pain 
began in service, there is no identifiable disorder in 
service.  Pain or discomfort is not, of itself, a disorder 
for which service connection may be granted.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(unless a appellant suffers from an underlying disability or 
condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  

In this case, there is no competent evidence relating the 
post-service diagnosis of tendonitis in the right wrist to 
any established event in service.  The record also includes 
no competent medical opinion establishing a nexus or medical 
relationship between a right wrist disability diagnosed post-
service and events during the Veteran's active service, 
including a motorcycle accident, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  In fact, upon review of the 
claims file during the December 2008 VA examination, the 
physician opined it was less likely than not that his wrist 
complaints are related to an in service injury.  
Consequently, the Board finds that entitlement to service 
connection for a right wrist disability is not warranted.

Left Shoulder Disability

Factual Background 

The Veteran contends that he currently suffers from a left 
shoulder disability as a result of his active military 
service, including an in-service injury.  

Service treatment records show treatment and consistent 
complaints of pain in the left shoulder since July 2003.  

In a July 2003 in-service orthopedic clinic note, the Veteran 
recalled an injury to his left shoulder about three weeks 
prior while he was trying to open a sliding glass door.  He 
indicated that his shoulder was in an extreme externally 
rotated position when he pushed with his hand to open the 
door, but the door was extremely hard to open, and he felt 
pain in the posterior aspect of his shoulder.  He noted that 
the pain had not gotten any better or any worse over the 
previous three weeks and he continued to have pain whenever 
he puts his shoulder in that position.  He also indicated he 
had tried Naprosyn and Motrin without relief.  Upon physical 
examination, the physician found him intact neurovascularly 
and with intact skin, no atrophy, deformity, and with no 
tenderness to palpation along the scapular spine, acromion, 
clavicle, and acromioclavicular (AC) joint.  The physician 
also noted that he had no subacromial tenderness, negative 
Hawkins and Neer impingement signs, negative apprehension 
sign, negative drop arm test, and negative crossover, but he 
did show signs of pain with external rotation whether it was 
abduction or adduction external rotation.  The examiner 
diagnosed left shoulder pain.

A July 2003 VA x-ray report revealed normal bony structures 
of the shoulder without evidence of fracture or dislocation, 
and no soft tissue abnormality.  In a July 2003 private MRI 
report, the examiner found no cuff tear, no labral tear, and 
mild inflammatory changes of the AC joint.   

The Veteran separated from active service in September 2003 
and filed a claim for a left shoulder disability in October 
2003. 

In a January 2004 VA examination report, the Veteran 
complained of a left shoulder injury with loss of range of 
motion and chronic pains.  Upon examination, the physician 
found range of motion exercises did not produce any pain, and 
diagnosed no real residuals of the left shoulder. 

In an April 2005 VA progress note, the physician noted no 
joint effusion, and adequate range of motion of both 
shoulders. 

In May and June 2005 VA progress notes, the Veteran 
complained of a popping sensation in the left shoulder for 
several years.  The Veteran claimed the popping started after 
closing a dumpster door, and denied numbness or tingling in 
either upper or lower limbs.  The physician noted an August 
2003 arthrogram of the left shoulder which did not show a 
specific problem.  Upon physical examination, the physician 
found no erythema or swelling over the left shoulder, no 
sulcus sign, negative apprehension and relocation tests, 
negative Neer and Hawkins signs, and negative crank, clunk, 
and Obrien tests.  The physician noted that popping was not 
elicited by the examiner with passive motion, but with active 
internal rotation and adduction seemed to occur in the 
superior aspect of the scapulothoracic interface.  The x-ray 
report and MRI noted no abnormalities, and no evidence of 
trauma.  The physician diagnosed popping sensation in the 
left shoulder, probable enthesopathy left scapula.  The June 
2005 VA progress note also included a CT examination report, 
which revealed somewhat abnormal articulation of the acromion 
and clavicle, which might be secondary to sprain of 
acromioclavicular joint.  The June 2005 VA progress note also 
noted that the there was no correlation between objective and 
subjective. 

In an August 2005 VA examination, the Veteran claimed that he 
has had shoulder pain since an injury in 2003.  He indicated 
that he continued to have pain and had an MRI and 
arteriorgram of the shoulder that showed only inflammatory 
changes of the AC joint.  He indicated also that he received 
no injections and no treatments for his shoulder.  He claimed 
to have continued pain in his shoulder daily with motion, but 
no increased limitations with flare-ups or repetitive motion, 
no incoordination or excessive fatigability, no surgery, and 
that he was able to drive and take care of his activities of 
daily living.  Upon physical examination, the physician noted 
no tenderness on the AC joint, painless range of motion, good 
grip strength, good resistive strength of the upper 
extremity, and no muscular tenderness around the shoulder 
girdle.  The physician opined that his examination was 
normal, with negative x-rays, negative examinations in 
service, and, therefore, it was less likely than not that any 
relationship to his current pain exist with his injuries in 
service.  The physician diagnosed sprain of the left 
shoulder. 

In an August 2005 physical therapy consultation note, the 
Veteran complained of pain while showering, reaching behind 
back, opening a door out and away from body, and lying on the 
left shoulder.  Upon examination, the physician diagnosed 
left shoulder dysfunction syndrome. 

In a June 2006 VA orthopedic progress note, the Veteran 
complained of left shoulder pain since a 2003 strain.  The 
physician noted that his left shoulder had good range of 
motion actively as well as passively, and that he was able to 
flex fully as well as abduct fully.  The Veteran was also 
noted to have no weakness as far as his rotator cuff was 
concerned, and good external internal rotation.  The 
physician reported mild impingement sign on this left 
shoulder and diagnosed left shoulder mild impingement.   

In a December 2008 VA opinion, the physician noted a negative 
CT, normal arthrogram of shoulder in service, and normal 
range of motion of the shoulder.  The physician also noted 
that the diagnosis was a strain.  The physician opined that 
with normal x-rays and physical findings, it is less likely 
than not that his shoulder complaints are related to an in 
service injury. 

Analysis

As noted above, service treatment records contain complaints 
of shoulder pain in service.  The appellant maintains that 
his shoulder hurt in service, and service treatment records 
include a diagnosis of left shoulder pain.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  The Veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  However, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Objective medical 
findings of a left shoulder disability are first shown in 
2005, two years after separation from active service.  

Based on the evidence of record, the appellant did not have a 
left shoulder disorder in service.  Even if left shoulder 
pain began in service, there is no identifiable disorder in 
service.  Pain or discomfort is not, of itself, a disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(unless a appellant suffers from an underlying disability or 
condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability).  

In this case, there is no competent evidence relating the 
post-service diagnosis of a left shoulder disability to any 
established event in service.  The record also includes no 
competent medical opinion establishing a nexus or medical 
relationship between a left shoulder disability diagnosed 
post-service and events during the Veteran's active service, 
including a motorcycle accident, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  In fact, upon review of the 
claims file during the December 2008 VA examination, the 
physician opined it was less likely than not that his left 
shoulder complaints are related to an in-service injury.  
Consequently, the Board finds that entitlement to service 
connection for a left shoulder disability is not warranted.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements and during his July 2008 hearing.  
However, the Veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
current left shoulder and right wrist disabilities are 
associated with military service, these claims turn on a 
medical matter--the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the Veteran is certainly competent to report symptoms 
capable of lay observation, he has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis of a left shoulder or right wrist 
disability that accounts for his reports of pain.  
Accordingly, his lay opinion does not constitute competent 
medical evidence on the question of diagnosis of current 
disability, and lacks probative value on the question of 
diagnosis of current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).

There is no competent opinion linking the Veteran's current 
disabilities to service. The preponderance of the evidence 
is, therefore, against the claims for entitlement to service 
connection on a direct basis.

For the foregoing reasons, the claims for service connection 
for a left shoulder and right wrist disabilities must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right wrist 
disability is denied. 

Entitlement to service connection for a left shoulder 
disability is denied. 




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


